Citation Nr: 0946819	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.	Whether new and material evidence as been received to 
reopen a claim of entitlement to service connection for a 
heart disorder, including coronary artery disease, status 
post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1959 to February 1988.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  

Initially, the Board notes that a previous unappealed rating 
decision had denied the Veteran's claim of service connection 
for angina pectoris.  He now claims service connection for 
the residuals of a myocardial infarction, claimed as a heart 
attack.  

Typically, when a service connection claim is raised 
following a prior final denial on the same issue, new and 
material evidence is required in order for VA to again 
consider the merits of the claim. 38 C.F.R. § 3.156. However, 
in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), it was 
held that a claim based on a new diagnosis is treated as a 
new claim, obviating the need for new and material evidence.

In this case, the prior adjudication in August 1990 denied 
service connection for "angina," which is a spasmodic, 
choking, or suffocative pain.  See Dorland's Illustrated 
Medical Dictionary 374 (28th ed. 1994).  Essentially, then, 
angina is merely a symptom associated with an underlying 
cardiac disorder.  Thus, the currently claimed residuals of a 
heart attack, which are generic in nature, is found not to 
constitute a new diagnosis under Boggs.  Rather, the 
Veteran's current claim is considered to be part and parcel 
of the prior claim for service connection for the residuals 
of a myocardial infarction.  See also McGraw v Brown, 7 Vet. 
App. 138 (1994).  

The question of whether new and material evidence has been 
received to reopen such claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  The Board has 
characterized the Veteran's claim of service connection for 
coronary artery disease, status post myocardial infarction, 
accordingly.  

The matters of service connection for PTSD and coronary 
artery disease, status post myocardial infarction on a de 
novo basis are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDINGS OF FACT

1.	An unappealed August 1990 rating decision denied service 
connection for angina essentially because there was no 
objective documentation of any heart disorder.  

2.	Evidence received since the August 1990 rating decision 
documents that the Veteran had an abnormal electrocardiogram 
(EKG) study in January 1988, which relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for coronary artery disease, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for coronary artery 
disease, status post myocardial infarction, is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Inasmuch as the benefit sought is being granted, there is no 
reason to belabor the impact of the VCAA on the matter; any 
notice defect or duty to assist failure, including that the 
Veteran was not given notice regarding the definition of new 
and material evidence and what information was necessary to 
reopen his claim of service connection as is required under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).  

Certain chronic diseases (including coronary artery disease) 
may be presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail in a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.  

Historically, an August 1990 rating decision denied the 
Veteran's claim seeking service connection for angina based 
on a finding that, although the Veteran was seen in service 
for complaints of chest pain, chronic cardiovascular disease 
was not shown in the record.  The Veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108. 38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective for all claims to reopen filed on or after August 
29, 2001.  The instant claim to reopen was filed after that 
date and the revised definition applies.  "New" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).   

Evidence of record in August 1990 consisted of service 
treatment records (STRs), which included a February 1978 
report of chest pain, provisionally diagnosed as angina.  An 
ECG study dated in 1987 showing sinus bradycardia, as did a 
report of VA examination dated in November 1988.  At that 
time, an ECG study was interpreted as being borderline, but 
no diagnosis of cardiovascular disease was made at that time.  

Evidence received since the August 1990 rating decision 
includes a report of a January 1988 ECG study, which was 
interpreted as showing an inferior infarct of undetermined 
age.  The Board finds that this evidence, received since the 
August 1990 unappealed rating decision is new and material 
because it was not previously of record and directly 
addresses an unestablished fact necessary to substantiate the 
claim.  Specifically, the claim had been previously denied 
because, in essence, the Veteran had no current demonstration 
of chronic cardiovascular disease.  There is now an ECG study 
that interpreted as showing that the Veteran may have had a 
myocardial infarction.  When taken at face value, as is 
required when determining solely whether to reopen a 
previously denied claim, the Board finds that the additional 
evidence received is competent evidence that relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Thus, the additional evidence received is new and material 
and the provisions under 38 C.F.R. § 3.156 have been 
satisfied.  The claim is thus reopened and to this extent the 
appeal is granted.


ORDER

The appeal to reopen a claim of service connection for 
cardiovascular disease, status post myocardial infarction, is 
granted.  


REMAND

Having decided that the claim for service connection for 
coronary artery disease, status post myocardial infarction, 
is reopened, as noted, all the evidence on file must now be 
considered.  The next question is whether the Board can 
conduct a de novo review without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
it is determined that further development is warranted.  As 
noted, while an ECG study dated in January 1988 was 
interpreted as consistent with an inferior infarct, another 
study performed in November 1988, while abnormal, was not 
found to be necessarily consistent with heart disease.  This 
discrepancy must be reconciled.  Additionally, it is noted 
that the Veteran has not been examined by VA to ascertain the 
current nature and extent of any heart disease.  It is found 
that an examination is warranted for this issue.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claim of entitlement to service 
connection for PTSD, he has contended that he was subjected 
to stressful events while serving in Vietnam.  
It is noted that he did have some psychiatric complaints 
while on active duty in 1987 and that private post-service 
records include assessments of possible PTSD.

In a claim for service connection for PTSD, the evidence of 
record must include a medical diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f). The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

However, in the absence of established combat service, a 
grant of PTSD is not possible upon verification of the 
claimed in-service stressor.  Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

In the present case, the Veteran's military assignment with 
the 65th combat engineer battalion is found to sufficiently 
demonstrate that he engaged in combat with the enemy, thus 
obviating the need for independent corroboration of the 
claimed stressors.  However, lacking from the record is a 
competent opinion stating whether any current PTSD diagnosis 
is attributable to such stressors. 

In this case the Veteran has claimed service connection for 
PTSD as a result of events that occurred while he was in 
combat bridging a river while he was stationed in Vietnam.  
Specifically, at a September 2005 personal hearing before the 
RO, he described an incident in which a bomb exploded on the 
water during a rafting mission, "evaporating" 9 people, and 
required his platoon Sergeant to be flown out in a medivac to 
receive further care.  A review of the hearing transcript it 
appears such event occurred in late 1967 or early 1968.  (He 
clarified in an August 2006 statement, that they were rafting 
disabled armored tanks across the river when a 500 pound bomb 
detonated under one of the tanks.)  

Moreover, in an August 2006 statement, the Veteran also noted 
numerous other stressors, including an incident in which a 
soldier blowing up a tunnel had a charge explode in his face.  
Another time, he witnessed an AVLB driver get struck in the 
head by a missile.  He also described an incident where a 
platoon sergeant exited a jeep to remove an obstruction in 
the road, to be killed by an explosion from a booby trap.  He 
also noted an ambush while inserting an infantry platoon.  
Thus, the VA examiner should opine whether these events, or 
others documents in the claims file, are the cause of any 
current PTSD.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo a medical examination to ascertain 
the current nature and extent of any 
cardiovascular disability.  All indicated 
studies should be performed.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely as 
not (probability 50 percent of more) that any 
diagnosed cardiovascular disease is related 
to service.  The claims folder should be made 
available for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2.  The RO/AMC should arrange for the 
Veteran to undergo a VA psychiatric 
examination in order to determine the 
etiology, nature and severity of any 
psychiatric illness, to include PTSD.  The 
claims folder and a copy of this Remand 
must to be made available to the examiners 
in conjunction with the examination.  All 
indicated tests are to be conducted.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether each or any reported stressor was 
sufficient to produce the PTSD, and 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors.  If a diagnosis 
of another psychiatric disability is made, 
an opinion should be rendered regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
the diagnosed disability is related to the 
symptoms that the Veteran manifested 
during service.  A complete rational of 
any opinion expressed should be included 
in the examination report.

3.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


